DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application 16/464323 on May 28, 2019. 
3.	Claims 3-7, 9, 11 and 14-16 have been amended.
4.	Claims 1-16 are currently pending and are considered below.

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 05/28/2019, 04/22/2020, 07/16/2020 and 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

6.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“a user comparison information-holding unit for holding user comparison information...; an energy consumption achievement data obtaining unit for obtaining energy consumption achievement data …; an energy consumption achievement data-accumulating unit for accumulating the obtained energy consumption achievement data; an energy-saving evaluation rule-holding unit for holding an energy-saving evaluation rule …; a population-constituting user identification information-obtaining unit for obtaining population-constituting user identification information …; an energy-saving promotion achievement evaluation result-obtaining unit for obtaining the energy consumption achievement data of the user identified by the population-constituting user identification information obtained by the population-constituting user identification information-obtaining unit…; and an evaluation result-outputting unit for outputting the energy-saving promotion achievement evaluation result...” in claim 1.  Claims 2-6 do not invoke 112(f) as they are merely describing data in claim 1.  This interpretation also applies to independent claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 7 (an apparatus and a system) recite holding user comparison information in which user identification information of a user working on energy saving is associated with comparison attributes; obtaining energy consumption achievement data of the user in association with the user identification information; accumulating the obtained energy consumption achievement data; holding an energy-saving evaluation rule which is a rule for evaluating the energy-saving promotion achievement on the basis of the energy consumption achievement data; obtaining population-constituting user identification information; and outputting the energy-saving promotion achievement evaluation result.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Claims 12 and 13 (method and an apparatus) recite an energy consumption achievement data obtaining unit for obtaining energy consumption achievement data of the user in association with the user identification information; accumulating the obtained energy consumption achievement data; obtaining population-constituting user identification information which is information for identifying users constituting a population; obtaining the energy consumption achievement data of the user identified by the population-constituting user identification information; and outputting the energy-saving promotion achievement evaluation result in association with the user identification information.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer with an energy-saving promotion achievement-evaluating device, as such the use of a computer and devices and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of obtaining population-constituting group identification information for comparison amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2, 4 and 5, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for claims 3 and 6, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of holding user identification information of the user working on the energy saving and energy-saving promotion achievement evaluation result.  The energy-saving promotion achievement-evaluation device in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.


As for claims 10 and 15, these claims recite limitations that further define the abstract idea noted in claim 9. In addition, they recite the additional elements of selecting a plurality of incentives by the incentive identification information and outputting the selected incentive identification information, which can be performed by a computer, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for claims 11 and 16, these claims recite limitations that further define the abstract idea noted in claim 9. In addition, they recite the additional elements of executing purchase and sale of goods and/or services via the internet in accordance with the obtained incentive information, which can be performed by a computer, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Silverman (U.S. Pub. No. 2010/0076835).

Claims 1, 7, 12 and 13:  Silverman discloses an energy-saving promotion achievement-evaluating device, system, method and an apparatus comprising:
a user comparison information-holding unit for holding user comparison information in which user identification information of a user working on energy saving is associated with comparison attributes, the comparison attributes being indexes suitable for mutual comparison on the basis of user attributes which are any one or more attributes of a business type, a business scale, an energy consumption area, Silverman teaches comparing option is provided that enables the user to compare energy usage, demand, cost, conservation and saving of the present period with a plurality of previous periods, and with predictions based on changes in user-determined setting and other conditions (see at least paragraphs 0021, 0113, 0186, 0212, 0213 and 0219);
an energy consumption achievement data obtaining unit for obtaining energy consumption achievement data of the user in association with the user identification information, Silverman teaches the points engine obtains data inputs from various sources such as local sensors and sensor devices, utilization devices and other inputs such as market and environmental conditions and predictions based on the analysis of historical and other data, etc., and to calculate the number and types of resource points to be awarded to a participant at that location based on various program rules and local rules and agreements that have been entered into by the participants (see at least paragraphs 0021, 0212, 0213, 0182 and 0188); 
an energy consumption achievement data-accumulating unit for accumulating the obtained energy consumption achievement data, Silverman teaches the points engine obtains data inputs from various sources such as local sensors and sensor devices, utilization devices and other inputs such as market and environmental conditions and predictions based on the analysis of historical and other data, etc., and to calculate the number and types of resource points to be awarded to a participant at that location based on various program rules and local rules and agreements that have been entered into by the participants (see at least paragraphs 0021, 0212, 0213, 0182 and 0188); 
an energy-saving evaluation rule-holding unit for holding an energy-saving evaluation rule which is a rule for evaluating the energy-saving promotion achievement on the basis of the energy consumption achievement data, Silverman teaches the program administrator may choose to establish a program rule, wherein program may provide incentives for participants that support the regulations and provide additional incentive (see at least paragraphs 0021, 0110, 0148, 0212 and 0213) 
a population-constituting user identification information-obtaining unit for obtaining population-constituting user identification information which is information for identifying users constituting a population appropriate as mutual comparison targets in terms of the user comparison attributes on the basis of energy consumption achievement data accumulated in the energy consumption achievement data-accumulating unit, Silverman teaches establishing one or more separate and distinct incentive programs that reflect differences in resource utilization between different geographic regions, classes of participants, types of resources or other differentiating characteristics to aggregate groups of users into communities, and receiving data and awarding variable points to provide timely feedback to users (see at least paragraphs 0021, 0028, 0212 and 0213); 
an energy-saving promotion achievement evaluation result-obtaining unit for obtaining the energy consumption achievement data of the user identified by the population-constituting user identification information obtained by the population-Silverman teaches at a subsequent time, the resource points information may be synchronized with a central database associated with the program operator for record-keeping purposes (see at least paragraphs 0021, 0134 and 0212); and 
an evaluation result-outputting unit for outputting the energy-saving promotion achievement evaluation result in association with the user identification information for enabling comparison of the energy-saving promotion achievement evaluation result with the energy-saving promotion achievement evaluation result of the user in the population or the energy-saving promotion achievement evaluation result of another user in the population, or with an index calculated on the basis of the energy-saving promotion achievement evaluation result of the user in the population or an index calculated on the basis of the energy-saving promotion achievement evaluation result of another user in the population, Silverman teaches providing user with basic performance information such as usage and savings (see at least paragraphs 0131, 0142, 0186, 0200, 0217-0219 and see figures 6 and 11). 

Claim 2:  Silverman discloses the energy-saving promotion achievement-evaluating device according to claim 1, wherein: and Silverman further teaches the population-constituting user identification information-obtaining unit comprises a population-constituting group identification information-obtaining means for obtaining population-constituting group identification information for obtaining, as comparison targets, a Silverman teaches establishing one or more separate and distinct incentive programs that reflect differences in resource utilization between different geographic regions, classes of participants, types of resources or other differentiating characteristics to aggregate groups of users into communities, and receiving data and awarding variable points to provide timely feedback to users (see at least paragraphs 0021, 0028, 0212 and 0213); and 
the energy-saving promotion achievement evaluation result-obtaining unit comprises a group-energy-saving promotion achievement evaluation result-obtaining means for obtaining the energy consumption achievement data of the group identified by the population-constituting group identification information obtained by the population-constituting group identification information-obtaining means as an energy-saving promotion achievement evaluation result in association with the group identification information on the basis of the held energy-saving evaluation rule, Silverman teaches at a subsequent time, the resource points information may be synchronized with a central database associated with the program operator for record-keeping purposes (see at least paragraphs 0021, 0134 and 0212).

Claim 3:  Silverman discloses the energy-saving promotion achievement-evaluating device according to claim 1, further comprising: and Silverman further teaches a user attribute information-holding unit for holding the user identification information of the user working on the energy saving in association with the user attributes which are any Silverman teaches comparing option is provided that enables the user to compare energy usage, demand, cost, conservation and saving of the present period with a plurality of previous periods, and with predictions based on changes in user-determined setting and other conditions (see at least paragraphs 0021, 0113, 0186, 0212, 0213 and 0219); and 
a user attribute information-managing unit for adding, deleting, and modifying the user attribute in association with the user identification information, Silverman teaches aggregating communities of users to influence and incentivize the behavior of communities and their members using variable incentives that change in response to key parameters and other inputs that are received from a variety of time-variant sources (see at least paragraphs 0021, 0028 and 0135).

Claim 4:  Silverman discloses the energy-saving promotion achievement-evaluating device according to claim 1, and further teaches wherein the energy-saving evaluation rule-holding unit comprises a reduction rate comparison rule-holding means for holding, as an energy-saving evaluation rule, a reduction rate comparison rule which is a rule for comparing an energy consumption reduction rate within a predetermined period of time, Silverman teaches reduction in usage of electricity during peak period would be awarded with greater number of conservation points (see at least paragraphs 0135-0138).

Silverman teaches reduction in usage of electricity during peak period would be awarded with greater number of conservation points (see at least paragraphs 0135-0138).

Claim 6:  Silverman discloses the energy-saving promotion achievement-evaluating device according to claim 1, further comprising: and Silverman further teaches an incentive information-holding unit for holding the energy-saving promotion achievement evaluation result in association with incentive information, Silverman teaches comparing option is provided that enables the user to compare energy usage, demand, cost, conservation and saving of the present period with a plurality of previous periods, and with predictions based on changes in user-determined setting and other conditions (see at least paragraphs 0021, 0113, 0186, 0212, 0213 and 0219); and 
an incentive information-outputting unit for outputting the incentive information in association with the user identification information and/or the group identification information on the basis of the energy-saving promotion achievement evaluation result obtained in association with the user identification information and/or the group identification information, Silverman teaches providing user with basic performance information such as usage and savings (see at least paragraphs 0021, 0131, 0142, 0186, 0200, 0217-0219 and see figures 6 and 11). 

Claim 8:  Silverman discloses the energy-saving promotion system according to claim 7, and Silverman further teaches wherein the user terminal device comprises an energy-saving promotion achievement evaluation result-obtaining unit for obtaining an energy-saving promotion achievement evaluation result output from an evaluation result-outputting unit, Silverman teaches providing user with basic performance information such as usage and savings (see at least paragraphs 0021, 0131, 0142, 0186, 0200, 0217-0219 and see figures 6 and 11). 

Claims 9 and 14:  Silverman discloses the energy-saving promotion system according to claims 7 and 8 respectively, wherein the user terminal device comprises the energy-saving promotion achievement-evaluating wherein the energy-saving evaluation rule-holding unit comprises a reduction rate comparison rule-holding which is a rule for comparing an energy consumption reduction rate within a predetermined period of time, and comprising an incentive information-obtaining unit for obtaining incentive information output from an incentive information-outputting unit, Silverman teaches comparing option is provided that enables the user to compare energy usage, demand, cost, conservation and saving of the present period with a plurality of previous periods, and with predictions based on changes in user-determined setting and other conditions and further teaches reduction in usage of electricity during peak period would be awarded with greater number of conservation points (see at least paragraphs 0021, 0113, 0135-0138, 0186, 0212, 0213 and 0219). 

Claims 10 and 15:  Silverman discloses the energy-saving promotion system according to claims 9 and 14 respectively, wherein the incentive information is information configured capable of selecting a plurality of incentives by the incentive identification information, and the user terminal device comprises: Silverman further teaches an incentive identification information-selecting unit for selecting the incentive identification information included in the obtained incentive information, Silverman teaches the points engine obtains data inputs from various sources such as local sensors and sensor devices, utilization devices and other inputs such as market and environmental conditions and predictions based on the analysis of historical and other data, etc., and to calculate the number and types of resource points to be awarded to a participant at that location based on various program rules and local rules and agreements that have been entered into by the participants (see at least paragraphs 0021, 0212, 0213, 0182 and 0188); and
an incentive identification information-outputting unit for outputting the selected incentive identification information, Silverman teaches providing user with basic performance information such as usage and savings (see at least paragraphs 0131, 0142, 0186, 0200, 0217-0219 and see figures 6 and 11). 

Claims 11 and 16:  Silverman discloses the energy-saving promotion system according to claims 9 of 15 respectively, further comprising an E-commerce server device for Silverman teaches resource points may be used to purchase transmission capacity between supplying and requiring participants governed by rules applied as function of the resource transmission parameter and other factors operating in a resource market (see at least paragraphs 0133, 0143, 0167 and 0200), and the user terminal device further comprises an E-commerce server-using unit for executing commercial transaction with the E-commerce server device in accordance with the obtained incentive information, Silverman teaches resource points may be used to purchase transmission capacity between supplying and requiring participants governed by rules applied as function of the resource transmission parameter and other factors operating in a resource market (see at least paragraphs 0133, 0143, 0167 and 0200).

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Vaswani et al. (U.S. Pub. No. 2010/0228601) talks about incentives being traded on an exchange such as carbon credit exchange and may allow account holders to buy, sell, trade or use other financial services available for financial instruments.
b)	Otzuki et al. (U.S. Patent no. 9,310,785) talks about controlling power and supply demand.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.